department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend ‘state b fund name c individual d movement f g organization h date j date k organization x number y dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 purpose you will award grants to individuals the name of your fund is b the purpose of the award is to honor the work of c in the d movement by providing grant monies to individuals to enable them to develop an understanding of d and launch one or more dialogues in their communities and organization in order to advance your overall mission preference will be given to residents of f but grants can be awarded to residents of all fifty states qualifications awards will only be made to individuals that meet the following criteria express a keen desire to become involved in the d movement demonstrate commitment to implement and conduct d in a forum environment including but not limited to a forum participants b c leading discussions and serving in a teaching or other position to conduct meeting sec_3 present a detailed plan to become knowledgeable about d including moderating one or more forums process grant requests will be solicited through your network the g network and other groups involved in the d movement there are approximately x individuals that are eligible to apply annually you will award one grant annually in the amount of y grants are made on a one-time basis request must be made on forms provided by you and will be due on or before h the winner will be notified and the grant will be made by j each year individuals that are substantial contributors to you that are your officers or directors that otherwise have management responsibilities are family members of the foregoing are government officials or that are otherwise considered disqualified persons under the internal_revenue_code sec_4946 with respect to you will not be eligible to receive a grant further recipients related to any member of the selection committee shall not be eligible selection committee a diverse panel of representatives from you g and k will review the applications and select the award recipients a representative may not serve on the panel if the representative is in a position to derive a private benefit directly or indirectly if certain potential grantee recipients are selected over others any panel member that becomes aware of such potential benefit shall disclose it and resign from the panel grants will be made on an objective and nondiscriminatory basis supervising and reporting you will ensure that recipients use grant funds for the original purposes of the grant by requiring reports from grant recipients recipients will be required to provide annual written reports or more often if requested to you on the use of the funds and the progress made by the recipient in the forums conducted by the recipient upon conclusion of the dialogue the recipient will be required to file a final written report describing the recipient’s accomplishments in connection with the use of the grant funds the outcome and benefits achieved by the dialogue and an accounting for the grant funds received recipients will be required to adhere to any form and content requirements imposed by you with respect to these reporting requirements recipients will also be required to promptly respond to any inquiries regarding the use of the grant funds and or the status of the dialogue to be conducted in connection with the grant investigations if any reports submitted by recipients or other information indicate that all or any portion of the grant funds is not being used consistent with the plan submitted you will investigate the use of the funds in order to determine whether funds were used for improper purposes during such investigation you will withhold any remaining grant funds until any delinquent reports have been received and otherwise in compliance with any requirements of sec_4945 and its regulations records retention for a period of years after the grant recipient has filed its final report with respect to teach grant you will retain all records regarding grants including all information you secure to evaluate the qualifications of potential grantees identification of grantees including any relationship of any grantee to you sufficient to make the grantee a disqualified_person with respect to you specification of the amount and purpose of each grant and any follow-up information which you obtain in complying with the requirements for obtaining reports and investigating jeopardized grants sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations
